Citation Nr: 1131450	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  07-10 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for osteochondritis desiccans of the right hip.

2.  Entitlement to a compensable rating for left shoulder trapezius muscle strain. 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Riley, Counsel




INTRODUCTION

The Veteran served on active duty from December 1992 to December 1995.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  Jurisdiction over the claims folder is currently held by the RO in Portland, Oregon.   

Subsequent to the issuance of the June 2011 supplemental statement of the case (SSOC), additional documentation consisting of a statement from the Veteran in June 2011 was added to the claims folder without a waiver of consideration by the agency of original jurisdiction (AOJ).  To the extent that this evidence consists of a lay statement from the Veteran, it is essentially argument rather than new evidence subject to 38 C.F.R. § 20.1304(c) (2010).  Accordingly, a remand of the claims for initial AOJ consideration is not required, and the Board will consider the claims.  Id.

In June 2009, the Veteran initiated claims for entitlement to service connection for a right eye disability with vertigo, headaches, and erectile dysfunction, to include as secondary to service-connected hypertension.  These issues have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran's right hip osteochondritis desiccans manifests pain with full range of motion and no evidence of a flail joint, fracture, malunion, or other impairment of the femur.  

2.   The Veteran's left shoulder trapezius muscle strain manifests some pain with no limitation of motion or impairment of the humerus, clavicle, or scapula.

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for right hip osteochondritis desiccans are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5250-5255 (2010).

 2.  The criteria for a compensable rating for a left shoulder trapezius muscle strain are not met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5200-5203. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).


Right Hip

Service connection for osteochondritis desiccans of the right hip was granted in a March 1996 rating decision with an initial 10 percent evaluation granted effective December 2, 1995.  The September 2005 rating decision on appeal continued the 10 percent evaluation.  The Veteran contends that an increased rating is warranted as he experiences right hip pain that limits his ability to walk, climb stairs, and interact with his family.

The Veteran's osteochondritis desiccans of the right hip is currently rated as 10 percent disabling under Diagnostic Code 5253 pertaining to impairment of the thigh.  Under this diagnostic code, 10 percent evaluations are warranted for limitation of rotation of the thigh, cannot toe-out more than 15 degrees with the affected leg, or limitation of adduction of the thigh with an inability to cross the legs.  A maximum 20 percent rating is assigned for limitation of abduction of the thigh with motion lost beyond 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5253.  

An increased rating is also possible under Diagnostic Code 5252 which provides for ratings based on limitation of flexion of the thigh.  A 10 percent disability rating is assigned for flexion of the thigh that is limited to 45 degrees; a 20 percent rating is for flexion of the thigh that is limited to 30 degrees; a 30 percent rating is for flexion of the thigh that is limited to 20 degrees; and a 40 percent rating is for flexion of the thigh that is limited to 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5252.  

The Veteran's right hip has been productive of full motion throughout the claims period and has not most nearly approximated the criteria for an increased rating under Diagnostic Codes 5252 and 5253.  The right hip manifested full range of motion to internal and external rotation during a May 2004 examination with the Veteran's primary care provider at the Roseburg VA Medical Center (VAMC), and motion testing of the hip was normal at the July 2009 VA examination.  While the Veteran complained of pain during range of motion testing in May 2004 and upon VA examination in May 2005, the July 2009 VA examiner found that repetitive testing did not result in additional pain, weakness, excessive fatigability, flares, or incoordination.  In any event it is clear that even with consideration of functional factors, the Veteran has not manifested limitation of abduction that results in a loss of motion beyond 10 degrees or limitation of flexion to 30 degrees.  During the July 2009 VA examination the Veteran stated that he was presently having a flare-up of pain and still did not demonstrate loss of motion.  He has not demonstrated any objective loss of motion during testing and recently reported in June 2010 at the VAMC that his right hip pain was manageable.  See 38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202 (1995); Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.  

The Board also finds that a rating in excess of 10 percent is not warranted under Diagnostic Codes 5250 for rating hip ankylosis, 5254 for a hip flail joint, or 5255 for impairment of the femur.  The Veteran has clearly maintained useful motion of his right hip, and there is no evidence of a flail hip joint.  In addition, X-rays have only demonstrated mild arthritic changes and a small osteophyte on the humeral head.  There is no evidence of a fracture or malunion of any part of the hip.  Thus, increased ratings are not warranted under the other criteria for rating the hip and thigh.  

The Board has considered whether there is any other schedular basis for granting a higher rating, but has found none.  In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this period because the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.





Left Shoulder

Service connection for a left shoulder trapezius muscle strain was granted in a January 1997 rating decision.  An initial noncompensable evaluation was assigned, effective December 2, 1995.  The September 2005 rating decision on appeal continued the noncompensable evaluation.  The Veteran contends that a compensable rating is warranted for this disability as it is productive of pain and limits his ability to use his shoulder for activities including carrying his daughter.  

The Veteran's left shoulder disability is currently rated as noncompensably disabling under Diagnostic Code 5201 pertaining to limitation of motion of the arm.  Under this diagnostic code, limitation of motion of the arm at the shoulder level is rated 20 percent for the major shoulder and 20 percent for the minor shoulder; limitation of motion of the arm midway between the side and shoulder level is rated as 30 percent for the major shoulder and 20 percent for the minor shoulder; limitation of motion of the arm to 25 degrees from the side is rated as 40 percent for the major shoulder and 30 percent for the minor shoulder.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  As this diagnostic code does not provide for a zero percent (noncompensable) evaluation, a zero percent evaluation is assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

The Veteran's left shoulder has not manifested limitation of motion at any point during the claims period.  Upon VA examination in May 2005, the Veteran reported having discomfort and difficulty performing above the shoulder tasks for more than a few minutes, but he demonstrated full motion of the shoulder during objective testing.  Similar findings were made by the July 2009 VA examiner who also determined that there was no addition pain, incoordination, excessive fatigability, flares, or weakness during repetitive testing.  Therefore, it is clear that even with consideration of functional factors, the Veteran's left shoulder has not been productive of arm motion that is limited to the shoulder level.  See 38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202 (1995); Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.  

The Board has also considered whether an increased rating is warranted under the other criteria for rating the arm and the shoulder, but finds that such criteria are inapplicable to this case.  The evidence of record is wholly negative for findings of shoulder ankylosis and the there is no indication that the Veteran experiences impairment of the humerus, clavicle or scapula.  In fact, an X-ray conducted during the May 2005 VA examination was normal with no evidence of joint abnormalities.  Therefore, Diagnostic Codes 5200, 5202, and 5203 are not for application in this case.  In addition, while Diagnostic Code 5003 provides for a 10 percent rating with X-ray evidence of arthritis and noncompensable painful motion, the Veteran is service-connected for a chronic muscle strain and the record contains no objective evidence of arthritis.  Thus, there is no schedular basis for a compensable rating for the Veteran's left shoulder disability. 


Other Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's disabilities.  The Veteran's right hip and left shoulder disabilities are manifested by symptoms such as pain without loss of motion or joint abnormalities.  These manifestations are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disabilities and referral for consideration of an extraschedular rating is not warranted.

The Court of Appeals for Veterans Claims (Court) has recently held that a request for a total disability rating due to individual employability resulting from service-connected disability (TDIU), whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, when entitlement to TDIU is raised during the appeal of a rating for a disability, it is part of the claim for benefits for the underlying disability.  Id at 454.

In this case, the record is negative for evidence that the Veteran is unemployable.  He is not in receipt of Social Security disability benefits, and has continued to work throughout the claims period.  There is no medical evidence that the Veteran's right hip and left shoulder disabilities have significantly interfered with his employment, and the Veteran has not stated that he has lost any time from work or is unable to perform his duties due to his service-connected conditions.  Therefore, remand or referral of a claim for TDIU is not necessary as there is no evidence of unemployability due to the service-connected disabilities.


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010) defined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in a January 2005 letter.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claim in a November 2008 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice should be given before an initial AOJ decision is issued on a claim.  Pelegrini II, 18 Vet. App. at 119-120.  While complete VCAA notice, specifically notice of the Dingess elements, was provided after the initial adjudication of the claims, this timing deficiency was remedied by the issuance of VCAA notice followed by readjudication of the claims.  Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  The claims were readjudicated in the June 2011 SSOC.  Therefore, any timing deficiency has been remedied.

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment, and private medical records.  VA also attempted to obtain medical records from the Womack Army Medical Center, but a July 2010 response from the facility indicated that no records pertaining to the Veteran were available.  In addition, the Veteran reported undergoing treatment at the Walter Reed Army Medical Center.  A June 2010 response from Walter Reed noted that the Veteran's records had been retired to the National Personnel Records Center (NPRC).  The NPRC stated in June 2010 that all records pertaining to the Veteran from their facility had already been forwarded to VA.  Therefore, the Board finds that VA has made reasonable efforts to retrieve copies of medical records reported by the Veteran, and additional efforts would be futile.  

The Board also finds that VA has complied with the November 2008 and February 2010 remand orders of the Board.  Only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998).  D'Aries v. Peake, 22 Vet. App. 97 (2008).  In response to the Board's remands, VA attempted to obtain records of treatment from the Womack and Walter Reed Army Medical Centers and also asked that the Veteran specify his urgent care facility.  No response to this April 2010 request was received.  Records from the VAMCs in Roseburg and Portland were also associated with the claims folder and the Veteran was provided VA examinations of his claimed disabilities in July 2009.  The case was then readjudicated in June 2011.  Therefore, VA has complied with the remand orders of the Board.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.


ORDER

Entitlement to a rating in excess of 10 percent osteochondritis desiccans of the right hip is denied.

Entitlement to a compensable rating for left shoulder trapezius muscle strain is denied. 



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


